. . ::\o 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                Page 1 ofl



                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                                                                                   (For Offenses Committed On or After November I, 1987)
                                    v.

                      Emmanuel Guillen-Gonzalez                                                    Case Number: 3:19-mj-21915

                                                                                                   Thomas S s·
                                                                                                   Defendant's Attor. ey


  REGISTRATION NO. 74953298
                                                                                                                                    MAY 15 2019
  THE DEFENDANT:
   ~ pleaded guilty to count(s) 1 of Complaint                                                   CLlT!<'.                           1•.'
                                                                                                                     Ql?'I''''·; ;· l~OURT
                                                -----'-------------+s=-o='uC:T:'"i-,ie:'t:"='::-.(:e:-.'!'C'u~1·.:,'-c1··;s·di-cr1"'D~"-rc,"'\t"_n,.,.·v"',·"'"'"rrlrl"-
    0 was found guilty to                 count(s)                                            -·                                                CJEl'UTY
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                        Nature of Offense                                                                            Count Number(s)
   8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                  1

    D The defendant has been found not guilty on count(s)
                                                                                          --------~----------

    0 Count(s)                                                                                      dismissed on the motion of the United States.
                       -----------------~




                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                    D TIME SERVED                                            D --------~days

     ~  Assessment: $10 WAIVED lZl Fine: WAIVED
    ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all doci.y:.nents__in I
    the defendant's possession at the tim.e of arrest upon their deportation J.)r remo. val   f
                                                                                                1
                                                                                                  Ile r1 - G u ' 1 2 c 1 t!.' z,
                                                                . · ·· . /-\ v rv1c1 nc o t;V1
                                                                                            1                 .
    D f.S:Yi.SJi~o!!J.jep.ys t[endant be deported/removed with relative,
                                      1                                                    ·          charged m case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Wednesday, May 15, 2019
                                                                                                Date of Imposition of Sentence

                    J\; \ · {)_,_l~
    Received
                  DUSM
                                -
                                                                                                H&L{{t;:OCK
                                                                                                UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                                           3: 19-mj-21915
